United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                             September 4, 2007
                    FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
                                     No. 06-51062
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

EDUARDO COSME COMPEAN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 5:04-CR-558-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Eduardo Cosme Compean appeals the sentence imposed following
revocation of his probation for his conviction for possession with the intent to
distribute less than 50 kilograms of marijuana. Compean argues that his
sentence of 60 months of imprisonment exceeds the advisory guidelines range
and is unreasonable in light of the factors set forth in 18 U.S.C. § 3553(a).
       Compean’s sentence of 60 months of imprisonment does not exceed the
statutory term of imprisonment and is therefore a legal sentence. See United


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-51062

States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Moreover, the district court is
not limited to the advisory ranges available at the time of the initial sentence.
See id. at 287.
      The district court implicitly considered the factors set forth in § 3553(a)
when imposing Compean’s sentence. See United States v. Gonzalez, 250 F.3d
923, 930 (5th Cir. 2001). The district court concluded that Compean repeatedly
violated the conditions of his probation despite receiving numerous opportunities
for rehabilitation. Thus, the sentence is neither unreasonable nor plainly
unreasonable in light of the circumstances. See United States v. Hinson, 429
F.3d 114, 119-20 (5th Cir. 2005), cert. denied, 547 U.S. 1083 (2006).
      The judgment of the district court is AFFIRMED.




                                        2